Citation Nr: 1023200	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-18 244	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 28, 2007, Board of Veterans' Appeal (Board) 
decision that denied entitlement to an effective date earlier 
than November 3, 2004, for a grant of special monthly 
compensation (SMC) based on the need for regular aid and 
attendance.


REPRESENTATION

Moving party represented by:  Timothy M. White, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The moving party is a Veteran who served on active duty from 
March 1966 to July 1969.

This matter is before the Board from the Veteran's October 
2007 motion that a September 28, 2007, Board decision that 
denied entitlement to the benefits identified above contained 
CUE.


FINDINGS OF FACT

1.	On September 28, 2007, the Board issued a decision that 
denied entitlement to an effective date earlier than 
November 3, 2004, for a grant of special monthly 
compensation (SMC) based on the need for regular aid and 
attendance.

2.	The correct facts, as known at the time, were before the 
Board in September 2007.

3.	There is no showing that the Board misapplied the law as 
it existed at the time of the September 2007 
determination.


CONCLUSION OF LAW

The criteria for revision or reversal of the September 28, 
2007, Board decision, which denied entitlement to an earlier 
effective date for the grant of special monthly compensation 
based on the need of aid and attendance, on the basis of CUE 
have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 
(West 2002); 38 C.F.R. §§ 20.1400-1404 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to claims of CUE in prior Board decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  Therefore, further 
discussion of the VCAA is unnecessary.  Nevertheless, the 
Board notes that the moving party has been accorded ample 
opportunity to present his contentions, and there is no 
indication he has further argument to present.

Legal Criteria

The moving party has alleged CUE in a September 28, 2007, 
Board decision that denied entitlement to an effective date 
earlier than November 3, 2004, for a grant of special monthly 
compensation (SMC) based on the need for regular aid and 
attendance.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, at 38 C.F.R. Part 20 (2009).  Rule 1403 of the Rules 
of Practice, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403 (2009).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2009).  
Subsequently developed evidence may not be considered in 
determining whether CUE existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c) (2009).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).

Rule 1403 offers the following examples of situations that 
are not CUE - (1) Changed diagnosis - A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist -The Secretary's failure to 
fulfill the duty to assist; (3) Evaluation of evidence - A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in 
Fugo that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Id. at 44.  The "benefit 
of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to 
a Board decision on a motion to revise a Board decision due 
to CUE.  38 C.F.R. § 20.1411(a) (2009).

A motion for revision of a Board decision based on CUE must 
be in writing and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the Veteran, the name of the moving party if other than the 
Veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations, 
failure to give due process, failure to apply the benefit-of- 
the-doubt or any other general, non-specific allegations of 
error are insufficient to satisfy the requirement of the 
previous sentence.  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(b).

Analysis

In the instant case, the moving party's motion alleges CUE in 
a September 2007 Board decision that denied entitlement to an 
effective date earlier than November 3, 2004, for a grant of 
special monthly compensation (SMC) based on the need for 
regular aid and attendance.  In his October 2007 motion, the 
moving party asserted the following instances of CUE in the 
September 2007 Board decision: (1) a decision by the 
Secretary is subject to revision under 38 U.S.C.A. § 5109A on 
the basis of CUE; (2) the Board did not properly apply the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107; (3) 
compensation awarded due to a liberalizing law or issue 
approved by the Secretary shall be effective in accordance 
with the facts found, but not effective earlier than the 
effective date of the act or administrative issue (see 38 
C.F.R. § 3.114(a) (2009)); (4) the Board did not properly 
consider and apply all applicable regulations in determining 
the proper effective date, specifically the second sentence 
of 38 C.F.R. § 3.401(a)(1); and (5) the Board did not 
properly develop and evaluate the private medical evidence 
submitted in support of his claim, including a failure to 
seek a clarifying statement from his private physician or, in 
the alternative, seek an independent medical opinion.

With regard to assertions (1) and (2) above, the Board 
observes these assertions do not rise to the level of CUE.  
In this regard, assertion (1) above simply states that 
decisions may be revised on the basis of CUE, and does not 
allege a specific error in fact or law.  With respect to 
assertion (2), the moving party contends that the Board 
failed to properly apply the benefit of the doubt doctrine in 
its September 2007 decision.  However, as noted above, non-
specific allegations of error, including failure to apply the 
benefit of the doubt doctrine, are insufficient to satisfy 
the requirements of CUE.  38 C.F.R. § 20.1404(b).  

With respect to the moving party's assertion that the Board 
failed to properly develop and evaluate the evidence 
(assertion 5 above), the Board observes that a failure in the 
duty to assist and properly evaluating the evidence are 
specifically excluded as situations to be considered as CUE.  
See 38 C.F.R. § 20.1403(d); see also Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991) (the misinterpretation of facts 
does not constitute CUE).  As such, the moving party's 
assertion that the Board should have sought a clarifying 
opinion from his private physician or obtained an independent 
medical opinion does not rise to the level of CUE.

Essentially, the legal error asserted by the moving party 
that may be considered CUE is that the Board failed to 
consider and apply the proper law to the facts as they were 
known at the time.  Specifically, the moving party first 
asserts that had the Board applied 38 C.F.R. § 3.114(a), 
which pertains to effective dates based on the liberalization 
of the law, to the evidence then of record, the Board would 
have granted an effective date for special monthly 
compensation (SMC) for aid and attendance as of the date 
diabetes mellitus (which in part led to the need for aid and 
attendance) became a presumptive disability under 38 C.F.R. 
§ 3.309(e).  Second, he asserts that had the Board considered 
and applied the entirety of 38 C.F.R. § 3.401(a), 
specifically the second sentence of this regulation, to the 
facts then of record, the Board would have granted an earlier 
effective date for entitlement to SMC for aid and attendance.

Historically, the moving party was awarded SMC for aid and 
attendance by a May 2005 rating decision.  The VA Regional 
Office (RO) assigned an effective date of November 3, 2004, 
the effective date of the award of service connection for 
prostate cancer.  The moving party then appealed the 
effective date to the Board.  In a September 2007 decision, 
the Board denied the moving party's claim for an earlier 
effective date.  Based on an evaluation of the evidence then 
of record, the Board found the earliest evidence of the need 
for aid and attendance benefits was an April 2005 private 
medical opinion.  Applying 38 C.F.R. § 3.401(a)(1), the Board 
compared the date of receipt of claim for aid and attendance 
(May 20, 2004) to the date the need for aid and attendance 
became factually ascertainable (April 22, 2005), and 
determined the later of the two (and therefore the 
appropriate effective date) is the date of the medical 
opinion.  However, as the RO had assigned an effective date 
of November 3, 2004, which is more favorable to the moving 
party, the Board left the effective date unaltered.

From a review of the September 2007 Board decision, it is 
clear that the correct facts, as they were known at the time, 
were weighed and considered.  In this regard, the Board 
discussed both the April and August 2005 private medical 
statements and considered and weighed their probative value.  
See September 2007 Board decision at 5.  Moreover, as 
discussed above, to the extent the moving party asserts that 
there was insufficient evidence in 2007 to support the 
Board's decision to deny an earlier effective date, such 
allegations are not sufficient for a claim of CUE, as the 
Veteran is essentially asserting a failure in the duty to 
assist by not obtaining an additional medical opinion, which 
does not amount to CUE.  See 38 C.F.R. § 20.1403(d)(3).  

In addition, the September 2007 Board decision did not 
involve an incorrect application of law.  38 C.F.R. 
§ 3.114(a), pertaining to changes of law or Department of 
Veterans Affairs issues, states that where compensation "is 
awarded or increased pursuant to liberalizing law, or a 
liberalizing VA issue approved by the Secretary..., the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue."  
See 38 C.F.R. § 3.114(a) (emphasis added).  

38 C.F.R. § 3.401(a) provides that except as provided in § 
3.400(o)(2), the effective date of an award for aid and 
attendance is the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.401(a) (emphasis added).  However, when an award of 
compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional compensation payable by reason of need 
for aid and attendance shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  Id.

Initially, with respect to 38 C.F.R. § 3.114(a), the Board 
observes that entitlement to SMC for aid and attendance was 
not awarded in the instant case based on the liberalization 
of law or administrative issue.  As such, § 3.114(a), which 
is applicable solely in cases where entitlement to a benefit 
is awarded based on a liberalization of law or administrative 
issue, does not apply in the instant case, and the Board's 
failure to apply this regulation does not constitute CUE.  

Furthermore, with respect to the second sentence of 38 C.F.R. 
§ 3.401(a), this section applies only in cases where 
entitlement to SMC for aid and attendance is awarded in 
conjunction with an award for an increased evaluation that is 
assigned an effective date prior to the date of claim in 
accordance with 38 C.F.R. § 3.400(o)(2).  In the instant 
case, SMC for aid and attendance was awarded in conjunction 
with an award of service connection for prostate cancer, and 
not an award of an increased evaluation.  See May 2005 RO 
rating decision.  As such, the Board's failure to 
specifically apply the second sentence of § 3.401(a) in its 
September 2007 decision does not constitute CUE, as it was 
not applicable to the Veteran's claim.  In addition, the 
Board observes that, despite the moving party's assertion, 
the failure to quote verbatim the entire regulation does not 
constitute CUE.  See, e.g., Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (a failure to address a specific regulatory provision 
involves harmless error unless the outcome would have been 
manifestly different.)

Finally, the Board acknowledges the moving party's assertion 
that, even if the Board applied the correct law in the 
September 2007 decision, the evidence then of record clearly 
warranted an earlier effective date for SMC for aid and 
attendance.  However, the Board again observes that 38 C.F.R. 
§ 3.401(a) states that an effective date for an award of SMC 
for aid and attendance is to be assigned as of the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  In the September 2007 decision, the Board rendered a 
factual determination that entitlement to SMC for aid and 
attendance arose as of April 22, 2005, the date of the 
private medical opinion which first addressed the need for 
aid and attendance with specificity.  As such a conclusion 
was reasonably supported by the evidence of record, it does 
not constitute CUE.  See 38 C.F.R. § 20.1403(d)(3); see also 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (allegations that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE).  As such, the September 2007 Board decision correctly 
applied 38 C.F.R. § 3.401(a) to the factual determinations 
rendered following evaluation of the evidence of record.  

In sum, for the reasons discussed above, the Board concludes 
that the claim that there was CUE in the Board's September 
2007 decision with regards to the issue of an effective date 
earlier than November 3, 2004, for a grant of special monthly 
compensation (SMC) based on the need for regular aid and 
attendance, is denied.  As shown above, the facts do not 
reveal that it is absolutely clear that a different result 
would have ensued, or that the result would have been 
manifestly different, but for the alleged errors.  38 C.F.R. 
§ 20.1403(c); Russell, supra.










	(CONTINUED ON NEXT PAGE)
ORDER

A September 28, 2007, Board decision did not contain CUE in 
determining that entitlement to an effective date earlier 
than November 3, 2004, for a grant of special monthly 
compensation (SMC) based on the need for regular aid and 
attendance was not warranted, and the motion to revise or 
reverse that decision is denied.




                       
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



